July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                             TROY COX, Appellant

NO. 14-15-00600-CV                      V.

                    AIR LIQUIDE AMERICA, LP, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Air Liquide
America, LP, signed February 19, 2015, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Air Liquide America, LP.

      We further order this decision certified below for observance.